          Case 1:19-cr-10237-LTS Document 1 Filed 07/11/19 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



 UNITED STATES OF AMERICA
                                                     Criminal No.   1^-102^
                                                     Violation:
                V.


                                                     Count One: Bank Robbery
 EUGENE DAVIS,                                       (18 U.S.C.§ 2113(a))

                         Defendant                   Forfeiture Allegation:
                                                     18 U.S.C.§ 981(a)(1)(C) and
                                                     28 U.S.C. § 2461(c)

                                         INDICTMENT


                                         COUNT ONE
                                          Bank Robbery
                                      (18 U.S.C. §2113(a))

  The Grand Jury charges:

       On or about June 3, 2019, at Boston, in the District of Massachusetts, the defendant,

                                       EUGENE DAVIS,

did, by force and violence, and by intimidation, take from the person and presence of another, any

money in the amount of $6,055, more or less, belonging to, and in the care, custody, control,

management and possession of. East Boston Savings Bank, located on Southampton Street, South

Boston, Massachusetts, a bank the deposits of which were then insured by the Federal Deposit

Insurance Corporation.

       All in violation of Title 18, United States Code, Section 2113(a).
              Case 1:19-cr-10237-LTS Document 1 Filed 07/11/19 Page 2 of 4



                         BANK ROBBERY FORFEITURE ALLEGATION
                         (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

        The Grand Jury further finds:

         1.      Upon conviction of the offense in violation of Title 18, United States Code,

 Section 2113, set forth in Count One of this Indictment, the defendant

                                          EUGENE DAVIS,

 shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),

 and Title 28, United States Code, Section 2461(c), any property, real or personal, which

 constitutes or is derived from proceeds traceable to the offense. The property to be forfeited

 includes, but is not limited to, the following asset:

                 a. $6,055, to be entered in the form of a forfeiture money judgment.

        2.       If any of the property described in Paragraph 1, above, as being forfeitable

pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States

 Code, Section 2461(c), as a result of any act or omission of the defendant ~

                 a. cannot be located upon the exercise of due diligence;

                 b. has been transferred or sold to, or deposited with, a third party;

                 c. has been placed beyond the jurisdiction of the Court;

                 d. has been substantially diminished in value; or

                 e. has been commingled with other property which cannot be divided without
                    difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendant up to the value of the property described in Paragraph 1 above.
          Case 1:19-cr-10237-LTS Document 1 Filed 07/11/19 Page 3 of 4



       All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United

States Code, Section 2461(c).
          Case 1:19-cr-10237-LTS Document 1 Filed 07/11/19 Page 4 of 4




                                                     A TRUE BILL




                                                       4diJiAA.P/ihMah't^
                                                     FOREPERSON




SUZAlilNE SULLIVAN lAjCOBUS
ASSISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS


District of Massachusetts:   JULY 11, 2019
Returned into the District Court by the Grand Jurors and filed.



                                                     QjPUTY CLERK
